Citation Nr: 0028094	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for normocytic anemia with 
leukopenia and thrombocytopenia.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant served on active duty from November 1987 to 
March 1994, and from February 1995 to August 1997.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

Service medical records contained abnormal blood test results 
in September 1989; July 1992; and November 1993.  The RO did 
not address the inservice findings.

Diagnoses of normocytic anemia, leukopenia and 
thrombocytopenia were made at the time of a VA examination 
conducted in March 1998.  The examiner indicated that the 
appellant had been advised to undergo medical follow-up with 
regard to these findings and his complaint of unexplained 
weight loss.  

When the case was previously before the Board in August 1999, 
it was REMANDED for medical records, examination of the 
veteran, medical opinions and adjudicative action.  The 
requested development has NOT been completed.  

The veteran was examined; however, the examining physician 
did not provide the requested opinions as to diagnosis and 
whether the current diagnosis or diagnoses of normocytic 
anemia, leukopenia and/or thrombocytopenia are attributable 
to service.  Nor did the examiner discuss the significance of 
the blood tests reported in September 1989; July 1992; and 
November 1993 service medical records.  The doctor commented 
that he did not think the abnormalities were related to any 
specific exposure, but that is not the standard for service 
connection.  We must know if a chronic disorder was incurred 
or aggravated in service.  

Additionally, the RO did not comply with Remand Item 3.  
There is no documentation by rating decision, statement of 
the case, supplemental statement of the case or other 
document which shows that the RO considered the repeated 
abnormalities in service.  

A remand by this Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, while the Board regrets further delay, the case 
must be returned to the RO for completion of the previously 
requested development.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should refer the claims folder 
to the facility which did the October 
1999 VA hematology examination.  The 
examiner who did the October 1999 
examination or other physician, should 
review the claims folder and should make 
note in a supplemental report that the 
claims folder, including the service 
medical records with blood tests reported 
in September 1989; July 1992; and 
November 1993, was reviewed.  The doctor 
should express an opinion on the 
following questions, with an explanation.  

a.  Are the abnormalities reported in the 
blood tests, in the September 1989; July 
1992; and November 1993 service medical 
records, indicative of normocytic anemia 
with leukopenia and thrombocytopenia?  

b.  Was the March 1998 VA diagnosis of 
leukopenia, normocytic anemia and 
thrombocytopenia incorrect?  

c.  Does the veteran currently have 
normocytic anemia?  

d.  Does the veteran currently have 
leukopenia?  

e.  Does the veteran currently have 
thrombocytopenia?  

2.  The RO must issue a rating decision 
and supplemental statement of the case 
which discusses the pertinent evidence.  
38 U.S.C.A. § 7105(d)(1)(A) (West 1991).  
Particularly, the RO must comply with 
Item 3 of the previous remand and issue a 
rating decision and supplemental 
statement of the case which addresses the 
evidentiary significance of the blood 
abnormalities noted in the service 
medical records of September 1989; July 
1992; and November 1993.  The evaluation 
of the evidence must be based on the 
assessment of a trained medical 
professional.  

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



